DIXON, J.,
dissents from the denial of the motion to recall the stay order. It is only when the applicant for the stay can show that they are aggrieved by the violation of a right under the U. S. Constitution that a stay order under 28 U.S.C. § 2101(f) is appropriate. Sklaroff v. Stevens, 84 R. I. 1, 120 A.2d 694. We have declared a statute of this state unconstitutional and the judgment has become final. The state has pointed to no case in which the state has been granted a stay in such a case, and we should not extend the time during which, we have already held, the defendant is being deprived of its rights under the U. S. and Louisiana Constitutions.